IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT
                                                              United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                   No. 18-11515
                                                              December 20, 2019
                                                                Lyle W. Cayce
UNITED STATES OF AMERICA,                                            Clerk

            Plaintiff - Appellee

v.

FERMIN HERRERA-ANGELES,

            Defendant - Appellant




               Appeal from the United States District Court
                    for the Northern District of Texas
                         USDC No. 5:18-CR-56-1


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM:
     The opinion filed in this case on December 17, 2019, United States v.
Herrera-Angeles, No. 18-11515, 2019 WL 6883707 (5th Cir. Dec. 17, 2019), is
hereby WITHDRAWN. The Clerk is directed to set this case for oral argument.